Citation Nr: 1546801	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee instability, current rated as 20 percent disabling.

2.  Entitlement to an increased rating for painful limitation of motion of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an extraschedular rating for right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in December 2014, the Board, in pertinent part, denied a rating in excess of 20 percent for right knee instability, denied a rating in excess of 10 percent for painful limitation of motion of the right knee, and denied an extraschedular rating for right knee disability.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In an order in August 2015, the Court vacated and remanded those parts of the Board decision's that denied a rating in excess of 20 percent for right knee instability, denied a rating in excess of 10 percent for painful limitation of motion of the right knee, and denied an extraschedular rating for right knee disability, for action consistent with an August 2015 Joint Motion for Partial Remand (Joint Motion).

In December 2014, the Board also remanded a lumbar spine rating claim and a claim for total disability based on individual unemployability for additional development and due process.  As these claims have not yet been recertified to the Board, the Board will not address them at this time.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The August 2015 Joint Motion found that remand of the Veteran's claim was necessary in order to obtain a thorough and contemporaneous medical examination that specifically addressed functional loss of the right knee.  Thus, the Board will remand the claim for compliance with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of his service-connected right knee disability.  The claims file must be available for review by the examiner. 

The examiner must perform full range of motion studies of the right knee and comment on the functional limitations of the service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination or when the right knee is used repeatedly over a period of time, such as an eight-hour work day.  Any additional functional limitation should be expressed as limitation of motion of the right knee in degrees. 

The examiner must also note whether or the extent to which there is any instability, crepitus, or swelling of the right knee upon physical examination. 

The examiner must note whether the Veteran has any evidence of dislocated semilunar cartilage of the right knee, and whether he experiences frequent episodes of locking, pain, or effusion into the joint.

The examiner must also provide findings as to the nature and extent of the impact of the Veteran's right knee disability on his social and occupational functioning and day-to-day activities. 

The examiner is to provide a complete rationale for his or her findings, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Finally, readjudicate these claims that are on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

